Citation Nr: 1812110	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2015 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

The above-referenced issue was previously remanded by the Board in September 2016 for further development.  


FINDING OF FACT

Resolving all reasonable doubt, the Veteran's ischemic heart disease is shown to be productive of 3 or less metabolic equivalents (METs) resulting in dyspnea. 


CONCLUSION OF LAW

The criteria for a rating of 100 percent for service-connected ischemic heart disease have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2012, the Veteran submitted a claim for an increased rating for his service-connected ischemic heart disease.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

The Veteran's service-connected ischemic heart disease is currently rated as 60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  Under Diagnostic Code 7005, a 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  See 38 C.F.R. § 4.104, 7005.

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).
The Board finds that the criteria for a rating of 100 percent have been met under DC 7005 throughout the appeal period.

Upon VA examination in October 2012, interview-based METs testing estimated the Veteran's his level of activity at less than three METs with resulting dyspnea; however, the examiner stated that the Veteran's left ventricular ejection fraction (LVEF) of 55 percent better estimated his cardiac function, than his METs testing.  The examiner also noted that the Veteran was limited due to underlying diabetes and uncontrolled herniated nucleus pulposus resulting in back problems.

In November 2012, the Veteran responded indicating that he did not have a diagnosis of diabetes, and that his limitations were a result of his heart condition.  The Veteran stated that he is unable to mow the grass and do general work around his home because the exertion of even five minutes left him unable to breathe or move without difficulty.    

In June 2014, a VA examination documents interview-based METs testing which revealed symptoms of dyspnea and angina, with a METs level of between three to five, due solely to his heart condition.  In addition, the examiner noted that the Veteran did not have other non-cardiac medical conditions (such as musculoskeletal or pulmonary conditions) which limited his METs level.  The examiner indicated that such a METs level was consistent with light yard work such as weeding, mowing with a power mower, and brisk walking.  

During the Veteran's June 2015 Board hearing, the Veteran reported that his physical activity was still extremely limited.  He stated that his mailbox is about 300 feet from his house and that it wears him out to walk out to the mailbox and back.  He stated that when he's found himself walking quickly in the yard that he suffers from shortness of breath and fatigue.

In April 2017, a VA examiner opined that the Veteran's LVEF is a better indicator of his current cardiac status than his METs level because his METs level is affected by co-morbidities including arthritis, COPD, hypogonadism and obesity.

In light of the Veteran's estimated METs levels reported in October 2012 VA examination, the Board finds that the evidence is at least evenly balanced on the question of whether the Veteran's service-connected cardiac disability has limited his workload to 3 METs or less.  While the 2017 VA examiner did note the existence of co-morbid conditions that affect the Veteran's symptoms, the Board notes that when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, even though the examiner indicates that the Veteran's symptoms may be caused, in part, by his co-morbid disabilities of obesity and COPD, the examiner does not indicate that the Veteran's service-connected heart condition is not a primary cause of these symptoms or that the Veteran's heart condition has not resulted in a limitation of less than 3 METs.  As it is unclear to what extent the Veteran's heart condition on its own contributes to the Veteran's limited workload of METs, the Board will attribute the effects to the Veteran's service connected ischemic heart disease.  Id.; see also Howell v. Nicholson, 19 Vet.App. 535, 540 (2006) (when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute the effects to the service-connected disability.)

The Board also finds the findings of the October 2012 examiner to be of greater probative value than the findings of the June 2014 examiner to the extent of the Veteran's functional limitations due to his heart condition.  The June 2014 examiner indicated that based upon interview of the Veteran that he met the criteria for between three to five METs; however, the examiner report indicates multiple inaccuracies that limit the probative value of the report.  First, the examination indicates that the Veteran's METs indicate physical capabilities that are consistent with performing yardwork such as weeding and mowing the lawn with a powered lawn mower; however, the Veteran has repeatedly provided credible statements that he becomes fatigued and short of breath while walking short distances and that he is unable to perform yard work without becoming short of breath.  Additionally, the examiner stated that the Veteran "does not have any other non-cardiac medical conditions (such as musculoskeletal or pulmonary conditions) that were limiting his METs level, which has been contradicted by both the 2012 and 2017 VA examiners.  Accordingly, the Board finds that the October 2012 examination to be of the greatest probative value regarding the limitations caused by the Veteran's ischemic heart disease.  

While the Veteran does not meet each of the criteria that may warrant a 100 percent rating under DC 7005, the Board notes that the rating criteria only require one of the following: chronic congestive heart failure; workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Accordingly, the Board concludes that the above evidence supports a finding that the symptoms of the Veteran's cardiac disability have more closely approximated the criteria for a 100 percent rating under DC 7005 (reflective of a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope) throughout the appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to a 100 percent rating for coronary artery disease is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


